443 F.2d 378
Lawrence Charles YOUNG, Petitioner-Appellant,v.Hoyt C. CUPP, Superintendent, Oregon State Penitentiary,Respondent-Appellee.
No. 26851.
United States Court of Appeals, Ninth Circuit.
June 18, 1971.

Lawrence Charles Young, in pro. per.
Lee Johnson, Atty. Gen. of Or., Jacob B. Tanzer, Sol.  Gen., Jim G. Russell, Asst. Atty. Gen., Salem, Or., for appellee.
Before CHAMBERS, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
The order of the district court is affirmed.


2
The main point asserted in this collateral attack was improper electronic surveillance.  This point is lost by virtue of our Bush v. United States, 438 F.2d 641 (1971), and United States v. White, 401 U.S. 745, 91 S.Ct. 1122, 28 L.Ed.2d 453 (1971).


3
A point is made about not letting counsel for him in the district court be heard.  Were it not for the subsequent White and Bush cases, there might be prejudice.  But in view of events, there was none.